Citation Nr: 0204538	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  00 - 04 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to service connection for allergic rhinitis.

Entitlement to service connection for a disability manifested 
by sneezing, sinus discomfort, loss of smell, a metallic 
taste, and nose and throat itching claimed as an undiagnosed 
illness.

Entitlement to an initial rating in excess of 10 percent for 
a fungus infection of the neck, groin, legs, feet, and 
toenails. 

Entitlement to a total disability rating based on 
unemployability due to service connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from October 12, 1978, to May 31, 1979, and served with 
the Louisiana Army National Guard from June 29, 1989, to July 
1, 1993, including active service from November 22, 1990, to 
March 27, 1991, in the Southwest Asia theater of operations 
during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions in January and 
February 2000 and January 2001 from the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The rating decision of January 2000, in pertinent 
part, denied entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability.  The rating decision in February 2000, in 
pertinent part, denied service connection for allergic 
rhinitis.  

The rating decision in January 2001 granted service 
connection for a fungus infection of the neck, groin, legs, 
feet and toenails, and assigned a 10 percent evaluation, 
effective October 22, 1999, and denied service connection for 
a disability manifested by sneezing, sinus discomfort, loss 
of smell, a metallic taste, and nose and throat itching, 
claimed as due to an undiagnosed illness.  

In a document received in June 2001, the veteran expressed an 
intent to reopen his claim for service connection for a back 
disability; sought a rating in excess of 50 percent for his 
service-connected PTSD; and sought an effective date prior to 
June 30, 1999, for the grant of service connection for 
anxiety disorder with major depressive disorder, now rated as 
PTSD.  These matters have not been developed for appellate 
consideration and are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and its duty to assist him in 
obtaining all evidence necessary to substantiate his claims 
have been fully met.  

2.  A rating decision of October 1998 denied service 
connection for an allergy condition; the veteran failed to 
perfect an appeal, and that decision became final after one 
year. 

3.  In February 2000, the veteran sought to reopen his claim 
for service connection for allergic rhinitis by submitting 
additional evidence.

4.  The additional evidence submitted to reopen the veteran's 
claim for service connection for allergic rhinitis includes 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be  
considered in order to fairly decide the merits of the claim. 

5.  Each of the disabilities at issue has an established 
current medical diagnosis. 

6.  Allergic rhinitis was not demonstrated or diagnosed 
during either of the veteran's periods of active service or 
at any time prior to May 1992; and no competent medical 
evidence has been submitted which links or relates that 
condition to either period of active service.  

7.  A disability manifested by sneezing, sinus discomfort, 
loss of smell, a metallic taste, and nose and throat itching, 
claimed as an undiagnosed illness, has been diagnosed by 
private allergists and other private and VA physicians as 
allergic rhinitis.  

8.  The veteran's service-connected fungus infection of the 
neck, buttocks, groin, leg, feet, and toenails is currently 
manifested by no more than a mild, intermittent skin rash 
involving areas of the neck, buttocks, groin, legs, and feet, 
diagnosed as tinea corporis, tinea cruris, tinea pedis, and 
dermatophytosis, positive potassium hydroxide (KOH) and 
culture testing, and thickened and discolored toenails, with 
subungual debris, diagnosed as onychomycosis, without 
objective clinical findings of exudation or constant itching, 
extensive lesions, scarring, marked disfigurement; ulceration 
or extensive exfoliation or crusting, systemic or nervous 
manifestations, or exceptionally repugnant manifestations.  

9.  Service connection is in effect for PTSD, evaluated as 50 
percent disabling, and for a fungus infection of the neck, 
groin, leg, feet, and toenails, currently evaluated as 10 
percent disabling; the veteran's combined service-connected 
disability rating is 60 percent, effective September 1999.

10.  The veteran's service-connected PTSD and fungus 
infection of the neck, groin, legs, feet, and toenails are 
not manifested by unusual or exceptional factors such as 
marked interference with employment or frequent periods of 
hospitalization such as to render inapplicable the regular 
schedular standards.  

11.  The veteran was born on September [redacted], 1961; has a 
college education and is currently attending law school; and 
has occupational experience as a truck driver and dispatcher, 
and long-term experience as a law enforcement officer.  

12.  The veteran has not been shown to be unable to secure or 
follow a substantially gainful occupation, consistent with 
his education and occupational experience, as a result of 
service-connected disabilities.  


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted, the 
claim for service connection for allergic rhinitis is 
reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991 & Supp. 
2001);  38 C.F.R. § 3.156 (2001).

2.  As each of the disabilities at issue has an established 
current medical diagnosis, none constitutes an undiagnosed 
illness due to the veteran's Persian Gulf War service.  
38 U.S.C.A. §§ 1117 (West Supp. 2001) (as amended by Veterans 
Education and Benefits Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (Dec. 27, 2001). 

3.  Allergic rhinitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 
5103A, 5107 (West Supp. 2001). 

4.  A disability manifested by sneezing, sinus discomfort, 
loss of smell, a metallic taste, and nose and throat itching, 
claimed as an undiagnosed illness and diagnosed as allergic 
rhinitis, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
Supp. 2001).

5.  The criteria for an initial rating in excess of 10 
percent for a fungus infection of the neck, groin, leg, feet, 
and toenails are not met.  38 U.S.C.A. § 1155 (West 1991), 
38 C.F.R. § 3.321, Part 4, § 4.118, Diagnostic Codes 7806, 
7813 (2001).

6.  The criteria for a total disability rating based on 
unemployability due to service connected disability are not 
met.  38 C.F.R. §§ 3.340, 3.341, and Part 4, § 4.15, 4.16, 
4.18, 4.19 (2001). 

7.  The criteria for an increased disability rating on an 
extraschedular basis have not been met.  38 C.F.R. § 
3.321(b)(1) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claimant seeks service connection for allergic rhinitis 
and for a disability manifested by sneezing, sinus 
discomfort, loss of smell, a metallic taste, and nose and 
throat itching, claimed as an undiagnosed illness, contending 
that those conditions were incurred in or aggravated by his 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War.  He further seeks an initial 
rating in excess of 10 percent for his service-connected 
fungus infection of the neck, groin, leg, feet, and toenails, 
and a total disability rating based on unemployability due to 
service-connected disabilities.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 179 
(2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C. 
§ 5107; See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096, 
2097-98 (2000) (codified as amended at  38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001)).  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), governing reopening of previously and 
finally denied claims, the provisions of this final rule 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  The amendments 
to 38 CFR § 3.156(a), the second sentence of 38 CFR 
§ 3.159(c), and 38 CFR § 3.159(c)(4)(iii) apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  In general, where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

In the instant appeal, the veteran's attempt to reopen his 
claim for service connection for allergic rhinitis was 
received at the RO in February 2000, and the amended 
provisions of the regulations to be codified at 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii) are inapplicable to this 
particular claim.  

The record shows that the RO provided the veteran and his 
representative written notice of the specific provisions of 
the VCAA in a May 2001 letter, and again in a cover letter 
with his May 2001 Statement of the Case addressing issues 
currently on appeal.  The record in this case further shows 
that the RO has obtained the complete service medical records 
from both periods of the veteran's active service, as well as 
his service medical records from his period of Army National 
Guard service; and all private and VA medical records 
identified by the veteran; and has afforded him VA general 
medical examinations and special psychiatric examinations, 
and VA special skin examinations; and a personal hearing 
before an RO Hearing Officer in July 2000 and a September 
2001 hearing before the undersigned traveling Member of the 
Board sitting at New Orleans, Louisiana.  Additionally, the 
veteran has been apprised of the applicable law governing the 
issues on appeal in issued rating decisions, statements of 
the case, and a supplemental statement of the case.  The 
Board finds that the RO has satisfied VA's duty of 
notification to the claimant of required information and 
evidence and its duty to assist him in obtaining all evidence 
necessary to substantiate his claims under the provisions of 
the VCAA and its implementing regulations.  

Whether New and Material Evidence has been Submitted to 
Reopen the Claim for Service Connection for Allergic Rhinitis

Following the submission of a notice of disagreement and 
issuance of a statement of the case, the veteran failed to 
perfect an appeal of the denial of his claim for direct 
service connection for an allergy condition by a RO rating 
decision in October 1998.  As such, that decision is final, 
and new and material evidence must be submitted in order to 
reopen that claim.  See  38 U.S.C.A. §§ 5108, 7105 (West 
1991);  38 C.F.R. § 3.156(a) (2001); and Hodge v. West,  155 
F.3d 1356, 1361-64 (Fed. Cir. 1998).  In February 2000, the 
veteran undertook to reopen his claim for service connection 
for an allergy condition, citing worsening of that condition 
after returning from the Persian Gulf war and civilian 
treatment for that condition.  The RO determined that new and 
material evidence had been submitted to reopen that claim, 
and denied service connection for allergic rhinitis by rating 
decision of February 2000, giving rise to that portion of the 
instant appeal.  

Under Barnett v. Brown,  83 F.3d. 1380 (Fed. Cir.1996), as 
any statutory tribunal must ensure that it has jurisdiction 
over each case before adjudicating the merits, a potential 
jurisdictional defect may be raised by the court or tribunal 
sua sponte or by any party and at any stage in the 
proceedings and, once apparent, must be adjudicated.  Title 
38 U.S.C. § 7104(b) does not vary the Board's jurisdiction 
according to how the RO ruled.  Accordingly, the Board must 
independently address the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for allergic rhinitis.  

In general, RO decisions which are unappealed become final.  
See  38 U.S.C.A. § 7105;  38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
Notice of Disagreement in writing and, after a Statement of 
the Case has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. 20.200 (2001).  The veteran did not file a 
Substantive Appeal (VA Form 9) to perfect his appeal of the 
October 1998 denial of his claim for service connection for 
allergy conditions, and that decision became final after one 
year.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R.  
§ 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 
38 U.S.C.A. § 5108.  Then, if new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Once the 
evidence is found to be new and material and the claim is 
reopened, the presumption that the evidence is credible no 
longer applies.  In the following adjudication [i.e., de novo 
review], the RO must determine both the credibility and 
weight of the new evidence in the context of all the 
evidence, both old and new.  Justus v. Principi,  3 Vet. App. 
510, 513 (1992);  Kates v. Brown,  5 Vet. App. 93, 95 (1993).

The evidence considered at the time of the unappealed rating 
decision of October 1998 denying service connection for an 
allergy condition included the veteran's original application 
for VA disability compensation benefits (VA Form 21-526, 
received in July 1991; service medical records for his period 
of Louisiana Army National Guard service from June 29, 1989, 
through July 1, 1993, including his period of active service 
from November 22, 1990, to March 27, 1991, in the Southwest 
Asia theater of operations during the Persian Gulf War, and a 
September 1991 report of VA general medical examination from 
the VAMC, Alexandria.  That evidence showed that the 
veteran's original benefit application made no mention of an 
allergy condition; that the veteran's service medical records 
for his period of Louisiana Army National Guard service from 
June 29, 1989, through July 1, 1993 disclosed that on 
enlistment examination in June 1989, the veteran reported he 
had an allergy to grass.  An examiner noted at that time that 
the veteran had mild hay fever.  In August 1990, he was noted 
to have sinus congestion.  On outprocessing medical 
examination in March 1991, his nose, sinuses, mouth and 
throat were noted to be normal.  The September 1991 report of 
VA general medical examination also disclosed that the 
veteran's nose, sinuses, mouth and throat were normal.

The Board finds that the evidence added to the record since 
the unappealed rating decision of October 1998 includes 
service medical records from the veteran's earlier period of 
active service from October 12, 1978, to May 31, 1979; the 
veteran's service administrative records (DA Form 20 and 201 
file) for his period of Army National Guard service; and 
additional service medical and administrative records from 
his period of Louisiana Army National Guard service, dated 
from February to July 1993.  Governing regulations provide 
that where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs.  Also included are corrections by the 
service department of former errors of commission or omission 
in the preparation of the prior report or reports and 
identified as such.  38 C.F.R. § 3.156(c) (2001).  

The Board finds that the above cited regulation is 
controlling in this instance, and that the new and material 
evidence, consisting of the veteran's service medical records 
from his initial period of active service from October 12, 
1978, to May 31, 1979; the veteran's service administrative 
records (DA Form 20 and 201 file) for his period of Army 
National Guard service; and additional service medical and 
administrative records from his period of Louisiana Army 
National Guard service, dated from February to July 1993, 
requires that the claim for service connection for allergic 
rhinitis be reopened.  

In addition to that evidence, the veteran's contentions and 
testimony must be presumed credible for purposes of reopening 
a claim.  Justus v. Principi,  3 Vet. App. 510, 513 (1992).  
Those contentions are to the effect that he began having 
symptoms of allergic rhinitis while he was serving in Saudi 
Arabia during the Persian Gulf War; that there is no 
competent medical evidence showing that he had allergic 
rhinitis prior to service entry and such was not shown 
between 1979 and 1992, or, alternatively, if he did have a 
preexisting allergic rhinitis, that he experienced 
aggravation of that condition while serving in the Persian 
Gulf War, requiring that he avoid wooded areas and making him 
unfit for Army National Guard service in early 1993.  Based 
upon the foregoing, the Board finds that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for the claim for service connection for 
allergic rhinitis, and that claim is hereby reopened.  
38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 3.156(a),(c) 
(2001);  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

Where new and material evidence has been submitted to reopen 
a claim for VA benefits, the Board may proceed to evaluate 
the merits of the claim but only after ensuring that VA's 
duty to assist has been fulfilled.  See Vargas-Gonzalez, 12 
Vet. App. at 328.  As noted above, the Board has carefully 
reviewed the record in this case, and finds that all relevant 
evidence necessary for an equitable disposition of the 
instant appeal has been obtained by the RO, and that VA's 
duty of notification to the claimant of required information 
and evidence and its duty to assist him in obtaining all 
evidence necessary to substantiate his claims have been fully 
met.  


Entitlement to Service Connection for Allergic Rhinitis
and
Entitlement to Service Connection for a Disability Manifested 
by Sneezing, Sinus Discomfort, Loss of Smell, a Metallic 
Taste, and Nose and Throat Itching, Claimed as an Undiagnosed 
Illness

A service department report of preliminary physical review in 
September 1978 shows that the veteran denied any history of 
asthma or respiratory problems.  An October 1978 report of 
medical history completed by the veteran shows that he 
complained of throat trouble (tonsillectomy, mole removal), 
but denied sinusitis, hay fever, asthma, or shortness of 
breath.  The report of service entrance medical examination 
in October 1978 disclosed no abnormalities of the veteran's 
nose, sinuses, mouth, or throat.  Service medical records 
from the veteran's first period of active service show that 
the veteran was seen in October and November 1978 for an 
upper respiratory infection (URI), and there was a notation 
of allergy to grasses and pollen.  In December 1978, he was 
seen for complaints of nasal and chest congestion.  A dental 
patient medical history completed by the veteran in February 
1979 shows that he denied being allergic to drugs, foods, 
materials, or pollen.  He was admitted for 4 days in February 
1979 with a history of coughing and fever of two days' 
duration, and found to have Diplococci pneumonia.  Follow-up 
notes show that his pneumonia resolved, and he was returned 
to duty.  In April 1979, he was seen for an URI, while an 
entry in May 1979 showed an assessment of probable allergic 
rhinitis.  A report of medical history completed by the 
veteran in May 1979 noted a history of hay fever since 
childhood, treated when symptomatic and not incapacitating, 
and denied any history of sinusitis, asthma, shortness of 
breath, or chronic cough.  A report of service separation 
examination in May 1979 disclosed no abnormalities of the 
veteran's nose, sinuses, mouth, and throat.  The veteran was 
administratively discharged in May 1979 due to a mixed 
personality disorder.  

The record between May 1979 and June 1989 is silent for 
complaint, treatment, findings or diagnosis of allergic 
rhinitis, other disease of allergic etiology, or a disability 
manifested by sneezing, sinus discomfort, loss of smell, a 
metallic taste, or nose and throat itching.  On preinduction 
screening for entry into the Army National Guard in June 
1989, the veteran denied any history of allergies, asthma or 
respiratory problems.  A report of medical history prepared 
by the veteran at the time of his Army National Guard 
enlistment examination in June 1989 denied any history of hay 
fever, sinusitis, asthma, or shortness of breath, but noted 
that he was allergic to grass.  An Army National Guard report 
of enlistment medical examination in June 1989 disclosed no 
abnormalities of the veteran's nose, sinuses, mouth, and 
throat.  A single entry in August 1990, prior to Desert Storm 
deployment, noted a slight sinus congestion.  In an October 
1990 report of medical history prepared by the veteran at the 
time of his deployment to Operation Desert Shield, he denied 
any history of hay fever, sinusitis, asthma, or shortness of 
breath.  An October 1990 summary of screening for Desert 
Storm showed that the veteran was a healthy male.  The 
veteran's service medical records for his period of active 
service during the Persian Gulf War are silent for complaint, 
treatment, findings or diagnosis of any diseases of allergic 
etiology, including allergic rhinitis, or of any conditions 
or disorders affecting the veteran's nose, sinuses, mouth, 
and throat, and he denied having any allergies.  He was seen 
at the 350th Evacuation Hospital on March 11, 1991, and was 
evacuated because of emotional problems.  The records of that 
hospitalization show no complaint, treatment, findings or 
diagnosis of any diseases of allergic etiology, including 
allergic rhinitis, or of any conditions or disorders 
affecting the veteran's nose, sinuses, mouth, and throat.  

Upon transit processing and departure from the U.S. Air Force 
Regional Medical Center, Weisbaden, Germany, in March 1991, 
the veteran was shown to have no allergies and no sinus or 
respiratory problems.  A report of medical history and 
assessment at the U.S. Army Community Hospital, Fort Polk, at 
the time of the veteran's return to the United States in 
March 1991 shows that the veteran denied any history of 
allergies, and an ear, nose and throat examination disclosed 
no findings of ear, nose or throat problems, and there was no 
rhinorrhea, sore throat, asthma, cough, shortness of breath, 
or respiratory problems.  A medical history prepared by the 
veteran in connection with his March 1991 demobilization 
shows that he denied any history of hay fever, sinusitis, 
asthma or shortness of breath.  A  report of medical 
examination of the veteran for demobilization in March 1991 
disclosed no abnormalities of the veteran's nose, sinuses, 
mouth, and throat.  Outpatient treatment of the veteran from 
the VAMC, Alexandria, dated in April, June and July 1991 are 
silent for complaint, treatment or findings of allergies, 
asthma, or sinus or respiratory problems, and show that on 
each occasion, the veteran denied having any allergies.

The veteran's original application for VA disability 
compensation benefits (VA Form 21-526), received in July 
1991, made no mention of any disease of allergic etiology, 
including allergic rhinitis.  On VA general medical 
examination in September 1991, the veteran's nose, sinuses, 
mouth, throat, and respiratory system were normal.  On VA 
psychiatric examination in October 1991, the veteran stated 
that he did not serve in combat or see any fighting during 
the Persian Gulf War.

Letters from Dr. J.S.F., a private allergist, dated in May 
and July 1992 and in February 1993, stated that the veteran 
is markedly allergic to grasses and pollen, and should avoid 
a wooded environment and receive allergy therapy.  Private 
treatment records from the Allergy and Asthma Clinic of 
Alexandria (Dr. B.B.C.), dated in December 1992, and a 
February 1993 letter showed that the veteran is positively 
reactive to grasses, trees, weeds, house dust mites, cats and 
molds.  A February 1993 letter from the veteran to the 
Commanding Officer of his Army National Guard unit stated 
that his allergies have continued to bother him since his 
return from Saudi Arabia in April 1991.  He asked that he be 
granted a medical discharge due to an allergy condition which 
precluded his working in wooded areas and hindered his 
performance in his unit.  He cited allergies to grasses, 
pollens, and dust mites, and enclosed copies of the above-
cited letters from his private physicians.  The veteran was 
given a permanent profile in May 1993 precluding outdoor 
training in a wooded environment due to severe allergic 
rhinitis.  
A Medical Board Report from the Army Community Hospital, Fort 
Polk, dated in May 1993, cited the veteran's statement that 
he began having allergy symptoms in childhood and was treated 
with immunotherapy with good results, and that he 
subsequently lived for 10 years in Alaska, without allergy 
symptoms.  He further asserted that upon his return to 
Louisiana following Operation Desert Storm, he noted the 
return of his allergy symptoms and consulted two civilian 
allergists who diagnosed a severe allergy to all grasses, rag 
weed and various other environmental allergens.  A review of 
those reports was noted.  Examination disclosed reddened and 
hypertrophied nasal mucosa, with no sinus tenderness to 
palpation, diagnosed as allergic rhinitis.  The veteran was 
found not to meet the medical fitness standards for 
retention, and was separated from the Louisiana Army National 
Guard as medically unfit for retention on July 1, 1993.  

Private outpatient treatment records [Dr. A.P.], dated from 
May 1997 to March 1999, show that the veteran offered a 
history of possible allergies or asthma, with no positive 
findings on ear, nose and throat examination.  The assessment 
was hypersensitivity and asthmatic bronchitis.  An entry in 
October 1998 shows that the veteran had nasal secretions, 
nasal congestion and an erythematous throat, and the 
assessment was upper respiratory infection (URI).  In 
December 1998, he complained of congestion and a runny nose.  
A deviated nasal septum and cloudy drainage was noted, and he 
was given nasal spray.  In March 1999, the veteran complained 
of persistent drainage and itching and sinus problems, and it 
was noted that he had been treated multiple times by his 
allergist for allergic rhinitis.  Examination disclosed 
swollen, pale turbinates and some clear, mild drainage.  The 
assessment was allergic rhinitis.  In July 1999, he 
complained of congestion and clear drainage.  Examination of 
the ears, nose and throat disclosed no abnormalities.  The 
assessment was URI and allergic rhinitis.  

On private hospital admission in July 1999, a physical 
examination of the veteran disclosed no abnormalities of the 
nose, mouth or throat.  During hospitalization, the veteran 
complained of congestion and drainage of 3 days' duration, 
assessed as an URI and allergic rhinitis.  A report of VA 
general medical examination in December 1999 cited the 
veteran's statement that he was diagnosed with nasal 
allergies in 1992.  Examination of the nose, sinuses, mouth 
and throat disclosed no abnormalities, and no findings of 
allergies were reported.  On VA psychiatric examination in 
December 1999, the veteran stated that he did not participate 
in combat during the Persian Gulf War.  

A personal hearing was held in July 2000 before a RO Hearing 
Officer.  The veteran testified that he served in Saudi 
Arabia and Kuwait during the Persian Gulf War; that his 
duties included being the company commander's driver, driving 
a tractor trailer delivering water, and assisting the company 
commander and chaplain in the rear detachment; that he began 
having symptoms of allergic rhinitis while in Saudi Arabia; 
that he does not know if he was treated for that condition 
while in the hospital; that he had trouble with allergies 
after his return and received treatment after about a year 
later; that such condition was diagnosed by private 
allergists who gave him allergy shots; that he had symptoms 
of sneezing and eyes crusting over when he was in a wooded 
environment; that he had symptoms of allergic rhinitis as a 
child, ending when the family moved to Alaska in 1973; that 
he had no allergy problems thereafter; that when he returned 
from Saudi Arabia, he began to have problems; and that he has 
no symptoms while in his home or automobile.  A transcript of 
the testimony is of record.  

VA outpatient treatment records, dated from January 1999 to 
November 2000, show that in October 1999, the veteran's ear, 
nose and throat examination was negative.  An entry in 
January 2000 also shows that the veteran's ear, nose and 
throat examination was negative.  No other complaint or 
findings related to allergic rhinitis or to a disability 
manifested by sneezing, sinus discomfort, loss of smell, a 
metallic taste, and nose and throat itching were noted in 
those records.  

In June 2001, the veteran submitted additional written 
statements into the record.  A lay statement from the 
veteran's mother, dated in June 2001, asserted that the 
veteran had no allergies or sinus problems after moving to 
Alaska in 1973 and required no further treatment until after 
he came back from the Persian Gulf War in 1991; that he was 
medically discharged from the Army National Guard in 1993 due 
to his sinuses and allergies; that he rarely seeks medical 
attention because of his emotional problems; and that she 
believed that his Persian Gulf War service aggravated his 
sinuses and caused his allergy and sinus problems to 
resurface.  
In a June 2001 Statement in Support of Claim, the veteran 
stated that his sneezing, sinus discomfort, loss of smell, a 
metallic taste, and nose and throat itching has been 
diagnosed as allergic rhinitis by the VA; that his allergic 
rhinitis was aggravated and resurfaced due to his exposure to 
the harsh environment, toxins, chemical weapons, dead bodies, 
missile attacks, dust storms, lack of adequate food and 
sleep, injection with anthrax antibodies, ingestion of 
tablets, SCUD missile attacks, oil well fires in Kuwait, 
depleted uranium from United States munitions, fierce sand 
storms in the desert, horrible dusty and dirty living 
conditions, chemical weapon exposure from the destruction of 
a munitions dump in Khamisiyah, Iraq, in March 1991 while on 
active duty in a combat zone in Saudi Arabia, Iraq, and 
Kuwait.

The veteran further asserted that medical examinations at 
service entry in June 1989 and in October 1978 disclosed no 
findings that he suffered from allergies or sinus problems at 
that time; that he was thus entitled to the presumption of 
soundness at entry under  38 U.S.C.A. § 1111; that medical 
examinations in October 1990 and in March 1991 also show no 
findings that he suffered from allergies or sinus problems; 
that he was in the military when sinus and allergy problems 
arose after coming back from the Persian Gulf War; that VA 
has failed to produce clear, and unmistakable evidence 
sufficient to over come the presumption of soundness at 
service entry; and that VA had failed to provide a VA allergy 
examination.  In addition, he cited letters and reports from 
his private physicians and from an Army doctor as more than 
sufficient proof that he is suffering from allergic rhinitis 
with sneezing, sinus discomfort, loss of smell, a metallic 
taste, and nose and throat itching as a direct result of his 
active military duty; that he served in combat in the Persian 
Gulf War and is entitled to VA disability compensation under 
38 U.S.C.A. §§ 1110, 1111, 1131, 1153, and 1154(b) and 
decisions of the Court.  He further contended that he was 
hospitalized in Saudi Arabia for depression and for his sinus 
and allergy problems; that the VA should be able to find his 
medical records; and that all reasonable doubt should be 
resolved in his favor under 38 U.S.C.A. § 5107(b); and that 
his allergy and sinus problems were incurred in or aggravated 
by active during the Persian Gulf War.  

VA outpatient treatment records, dated from January 2000 to 
June 2001, show no complaint, treatment, findings or 
diagnosis of allergic rhinitis or nose, sinus, mouth, or 
throat problems.  

At his September 2001 hearing held at the RO before the 
undersigned Member of the Board, the veteran testified, in 
pertinent part, that he had allergy problems as a child and 
received allergy shots from about 1971 to 1973 while living 
in Shreveport, Louisiana; that his family moved to Alaska in 
1973 when his father was transferred there; that he had no 
more allergy problems while living in Alaska and was told 
that he had no further need to take allergy shots; that he 
subsequently lived in Illinois, Maine and Indiana with no 
recurrence of allergy problems; that he had no problems with 
allergies during his first period of active service while 
stationed in Texas and Arkansas; that he arrived in Dhahran 
on Thanksgiving Day 1990 and started having problems within a 
week or two after his arrival in Saudi Arabia; that he was in 
a combat zone while in Saudi Arabia; that he was treated at a 
MASH unit for watering and itching eyes and breathing 
problems; that his sinus problems started after he returned 
to the United States in March or April 1991; that his 
sneezing, sinus discomfort, loss of smell, a metallic taste, 
and nose and throat itching started a year or two after 
returning from Saudi Arabia; that he had seen four different 
doctors (two allergists) for allergy problems; and that he 
believes that his sneezing, sinus discomfort, loss of smell, 
a metallic taste, and nose and throat itching is part of his 
allergic rhinitis.  A copy of the transcript is of record.  

Following his testimony, the veteran submitted additional 
evidence into the record.  
A lay statement from his spouse, dated in September 2001, 
addressed the symptoms and manifestations of his sinus and 
allergy condition, including drainage, loss of smell and 
taste, and nasal congestion and drainage. 

Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001);  38 C.F.R. 
§ 3.303(a) (2001).  Service connection may also be granted on 
a presumptive basis for certain chronic disabilities when 
manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 
1991 & Supp. 2001);  38 C.F.R. §§ 3.307, 3.309(b) (2001).  

VA shall pay compensation in accordance with Chapter 11 of 
Title 38 United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms involving the 
respiratory system (upper or lower) provided that such 
disability: (i) Became manifest during either active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than September 30, 2011; and 
(ii) By history, physical, examination, or laboratory tests 
cannot be attributed to any known clinical diagnosis.  
38 U.S.C.A. §§ 1117 (West Supp. 2001) (as amended by Veterans 
Education and Benefits Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (Dec. 27, 2001). 

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991);  
38 C.F.R. § 3.304(d) (2001).  "Satisfactory lay or other 
evidence" under 38 U.S.C.A. § 1154(b) means "credible 
evidence."  Caluza v. Brown, 7 Vet. App. 498, 510 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991);  
38 C.F.R. § 3.304(b) (2001).  Clear and unmistakable evidence 
that the disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. §§ 1111, 1113 (West 1991);  
38 C.F.R. § 3.304(b) (2001).  

Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b) (2001).  
A history of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
38 C.F.R. § 3.304(b) (2001);  Crowe v. Brown, 7 Vet. 
App. 238, 245 (1994).  "[T]he appellant's account of a prior 
condition is . . . an inadequate basis upon which the Board 
could have concluded that he had a condition that preexisted 
service."  Paulson v. Brown, 7 Vet. App. 466, 286 (1994). 
Signed statements of veterans relating to the origin, or 
incurrence of any disease or injury made in service if 
against his or her own interest is of no force and effect if 
other data do not establish the fact.  Other evidence will be 
considered as though such statement were not of record.  
38 C.F.R. § 3.304(b)(3) (2001).  

In addition, if a condition noted during service is not shown 
to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  
38 C.F.R. § 3.303(b) (2001).  The chronicity provision of  
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  38 C.F.R. § 3.303(b) 
(2001).  

The record shows that the RO has obtained the veteran's 
complete service medical and administrative records, 
including service entrance and service separation 
examinations, from the veteran's initial period of active 
duty with the United States Air Force from October 12, 1978, 
to May 31, 1979; and from his period of Army National Guard 
service from June 29, 1989, to July 1, 1993, including from 
his period of active service from November 22, 1990, to March 
27, 1991, in the Southwest Asia theater of operations during 
the Persian Gulf War, including his hospitalizations at the 
350th Evacuation Hospital and at the Army Community Hospital, 
Fort Polk.  There is no indication that such records are 
other than complete and comprehensive.  

It is neither contended nor established that the veteran had 
allergic rhinitis during or after his initial period of 
active service from 1978 to 1979.  The veteran has offered 
sworn testimony that any childhood allergies he might have 
had ended in 1973; that he had no problems with allergic 
rhinitis during his initial period of active service or 
during the period between service separation in May 1979 and 
his entry into the Army National Guard in June 1989; and that 
he had no problems with allergic rhinitis or other diseases 
of allergic etiology when examined for Desert Storm 
deployment in October 1990.  

The Board finds that the veteran's service entrance 
examination in October 1978 disclosed no pertinent defects, 
and he is entitled to the presumption of soundness at service 
entry as to that period of active duty.  There is no 
competent medical evidence or diagnosis establishing the 
clinical presence of allergic rhinitis or other disease of 
allergic etiology during the veteran's initial period of 
active service, or on his service separation examination in 
May 1979.  Based upon the foregoing, the Board finds no 
evidence that the veteran had allergic rhinitis during his 
initial period of active service.  The record is likewise 
silent for any complaint, treatment, findings or diagnosis of 
allergic etiology during the period between service 
separation examination in May 1979 and his entry into the 
Army National Guard in June 1989.  

There is no competent medical evidence showing that the 
veteran had allergic rhinitis during his period of Army 
National Guard service prior to his active service during the 
Persian Gulf War.  An October 1990 summary of screening for 
Operation Desert Storm showed that the veteran was a healthy 
male.  Thus, the veteran is entitled to the presumption of 
soundness as to his period of active duty in the Southwest 
Asia theater of operations during the Persian Gulf War.  The 
veteran's service medical records for his period of active 
service during the Persian Gulf War, including the March 1991 
records from the 350th Evacuation Hospital, the U.S. Air 
Force Regional Medical Center, Weisbaden, Germany, and the 
U.S. Army Community Hospital, Fort Polk, disclose no 
complaint, treatment, findings or diagnoses of any diseases 
of allergic etiology, including allergic rhinitis, or of any 
conditions or disorders affecting the veteran's nose, 
sinuses, mouth, and throat.  At the time of his 
demobilization examination, the veteran denied any history of 
hay fever, sinusitis, asthma or shortness of breath, and a 
report of medical examination of the veteran for 
demobilization in March 1991 disclosed no abnormalities of 
his nose, sinuses, mouth, and throat.  

To the same point, outpatient treatment records of the 
veteran from the VAMC, Alexandria, dated in April, June and 
July 1991, are silent for complaint, treatment or findings of 
allergies, asthma, or sinus or respiratory problems, and show 
that on each occasion, the veteran denied having any 
allergies.  The veteran's original application for VA 
disability compensation benefits (VA Form 21-526), received 
in July 1991, made no mention of any disease of allergic 
etiology, including allergic rhinitis.  On VA general medical 
examination in September 1991, the veteran's nose, sinuses, 
mouth, throat, and respiratory system were normal.  The first 
competent medical evidence showing the clinical presence of 
allergic rhinitis is dated in May 1992.  

The veteran has argued, and the Board concedes, that there is 
no competent medical evidence showing that allergic rhinitis 
was noted on examinations for entry into active service in 
October 1978 and in October 1990, and that he is thus 
entitled to the presumption of soundness at entry under the 
provisions of  38 U.S.C.A. § 1111, 1137 (West 1991);  
38 C.F.R. § 3.304(b) (2001).  However, neither is there any 
competent medical evidence showing that allergic rhinitis, or 
any disease of allergic etiology, was present or manifested 
during active service.  Similarly, there is no competent 
medical evidence showing that any symptoms of sneezing, sinus 
discomfort, loss of smell, a metallic taste, and nose and 
throat itching was present or manifested during active 
service, although all or most of such claimed symptoms are 
demonstrated following service and attributed to upper 
respiratory infections and to his diagnosed allergic 
rhinitis.  

The Court has held that the Board has the duty to assess the 
credibility and weight to be given the evidence, but must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997);  Gilbert v. Derwinski,  1 Vet. App. 49, 58 
(1990);  Wood v. Derwinski,  1 Vet. App. 190, 193 (1991).  
The veteran's initial contention that allergic rhinitis was 
present during active service appears in his sworn testimony 
at a personal hearing held in July 2000, approximately 9 
years after service separation, when he testified that he 
began having symptoms of allergic rhinitis while in Saudi 
Arabia; that he does not know if he was treated for that 
condition while in the hospital; and that he had trouble with 
allergies after his return and received treatment about a 
year later.  
He further testified in September 2001 that he was treated 
for allergy symptoms at a MASH unit within a week or two 
after arriving in Saudi Arabia, and that he was hospitalized 
and treated in Saudi Arabia for depression and allergy and 
sinus problems.  

Although the Board is obligated to consider the testimony, in 
evaluating that testimony it may consider such factors as 
self interest.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) [interest may affect the credibility of testimony]; 
cf. Pond v. West, 12 Vet. App. 341, 346 (1999).  The record 
shows that the veteran's testimony that he was treated for 
allergic rhinitis or for allergy and sinus problems while on 
active duty during the Persian Gulf War is without 
substantiation in his service medical records or in the 
records of his hospitalization in Saudi Arabia or at Fort 
Polk.  Further, such testimony is directly contrary to the 
veteran's service medical records, which show that on a March 
1991 report of medical history and assessment at the U.S. 
Army Community Hospital, Fort Polk, he denied any history of 
allergies; that a medical history prepared by the veteran in 
connection with his March 1991 demobilization shows that he 
denied any history of hay fever, sinusitis, asthma or 
shortness of breath, and that his service separation 
examination in March 1991 disclosed no abnormalities of his 
nose, sinuses, mouth, and throat.  Similarly, on outpatient 
treatment at the VAMC, Alexandria, in April, June and July 
1991, he denied having any allergies.  

To the same point, the veteran's initial claim for service 
connection for an allergy condition, received in July 1998, 
stated that his allergy condition worsened after he returned 
from the Persian Gulf War in 1991.  A February 1993 letter 
from the veteran to the Commanding Officer of his Army 
National Guard unit stated that his allergies have continued 
to bother him since his return from Saudi Arabia in April 
1991.  A Medical Board Report from the Army Community 
Hospital, Fort Polk, dated in May 1993, cited the veteran's 
statement that his allergy symptoms recurred upon his return 
to Louisiana following Operation Desert Storm.  A report of 
VA general medical examination in December 1999 cited the 
veteran's statement that he was diagnosed with nasal 
allergies in 1992.  The June 2001 lay statement from the 
veteran's mother asserts that the veteran did not suffer any 
post-1973 allergy or sinus related problems until after he 
returned from active service in the Persian Gulf War.  In his 
June 2001 Statement in Support of Claim, the veteran asserted 
that he never had any more allergy problems after 1973 until 
he came back from the Persian Gulf War, and that allergies 
later resurfaced after coming back from the Persian Gulf War 
in 1991.  The veteran testified in July 2000 that he that he 
did not know if he was treated for allergic rhinitis while in 
the hospital in Saudi Arabia, while submitting a June 2001 
statement alleging that he was hospitalized in Saudi Arabia 
for depression and for his sinus and allergy problems.  
However, the hospital summary from the 350th Evacuation 
Hospital shows that he was admitted and treated only for 
major depression.  Based upon the foregoing, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran was treated for allergic rhinitis or for a 
chronic disability manifested by sneezing, sinus discomfort, 
loss of smell, a metallic taste, and nose and throat itching 
while on active duty during the Persian Gulf War.

While the Board acknowledges in its analysis contained in 
this decision that the provisions of 38 U.S.C.A. § 1154(a) 
(West 1991) are for application in this appeal, the veteran 
has further argued that he is entitled to the lightened 
evidentiary burden afforded combat veterans under the 
provisions of  38 U.S.C.A. § 1154(b) (West 1991) and  
38 C.F.R. § 3.304(d) (2001).  The specific evidentiary 
standards and procedures in 38 U.S.C.A. § 1154(b) only apply 
once combat service has been established.  In the absence of 
any definition of the phrase or its terms in any applicable 
statute or regulation, the ordinary meaning of the phrase 
"engaged in combat with the enemy" requires that the 
veteran have personally taken part in a fight or encounter 
with a military foe or hostile unit of instrumentality.  The 
phrase would not apply to veterans who served in a general 
"combat area" or "combat zone" but did not themselves 
engage in combat with the enemy.  The issue must be resolved 
on a case-by-case basis, assessing the credibility, probative 
value, and relative weight of each relevant item of evidence.  
VAOPGCPREC 12-99;  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).  

However, there is no evidence that the veteran served in 
combat during his period of active duty in the Persian Gulf 
War.  To the contrary, his DD Forms 214 and 215 and his 
service administrative records for that period of active 
service show that he served as a motor vehicle operator, and 
that he received no combat awards or decorations for valor 
during that period of active service.  Further, on VA 
psychiatric examination in October 1991, the veteran stated 
that he did not serve in combat or see any fighting during 
the Persian Gulf War, and on VA psychiatric examination in 
December 1999, he again indicated that he did not participate 
in combat.  At his personal hearing in July 2000, the veteran 
offered sworn testimony that he served in Saudi Arabia and 
Kuwait during the Persian Gulf War, and that his duties 
included being the company commander's driver, driving a 
tractor trailer delivering water, and assisting the company 
commander and chaplain in the rear detachment.  The Board 
finds that there is no affirmative evidence showing that the 
veteran served in combat, and that he has offered statements 
and sworn testimony that his duties were of a non-combat 
nature.  

The veteran has contended that his allergic rhinitis and his 
disability manifested by sneezing, sinus discomfort, loss of 
smell, a metallic taste, and nose and throat itching was 
caused by one or more environmental factors while on active 
duty during the Persian Gulf War.  Those factors include his 
exposure to the harsh environment, toxins, chemical weapons, 
dead bodies, missile attacks, dust storms, lack of adequate 
food and sleep, injection with anthrax antibodies, ingestion 
of tablets, SCUD missile attacks, oil well fires in Kuwait, 
depleted uranium from United States munitions, fierce sand 
storms in the desert, horrible dusty and dirty living 
conditions, and chemical weapon exposure from the destruction 
of a munitions dump in Khamisiyah, Iraq, in March 1991 while 
on active duty in a combat zone in Saudi Arabia, Iraq, and 
Kuwait.  However, the Court has held that a lay person, such 
as the veteran, is not competent to offer evidence that 
requires medical knowledge, such as the diagnosis or cause of 
a disability.  See Grottveit v. Brown,  5 Vet. App. 91, 93 
(1993);  Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  
If such testimony is not competent, it cannot be probative.  
Further, the veteran has not submitted any competent medical 
evidence linking or relating his allergic rhinitis to his 
period of active service during the Persian Gulf War.  

While the veteran has contended that he was in the military 
when sinus and allergy problems arose after coming back from 
the Persian Gulf War, the record shows that he was discharged 
from active duty on March 27, 1991, and that he was not on 
active duty when allergic rhinitis was initially diagnosed in 
May 1992.  He has further argued that VA has failed to 
produce clear and unmistakable evidence sufficient to 
overcome the presumption of soundness at service entry.  
However, in the absence of competent medical evidence showing 
that allergic rhinitis was clinically manifest or worsened 
during active service, the necessity to overcome the 
presumption of soundness at entry is not reasonably 
demonstrated.  

As to the contention that VA failed to provide a VA allergy 
examination, the Board notes that beginning in May 1992, the 
veteran's private allergists and his other physicians, as 
well as VA physicians, have diagnosed allergic rhinitis in 
the veteran.  The current existence of allergic rhinitis in 
the veteran is conceded and is not at issue; the only issue 
is service incurrence of that disorder, and no competent 
medical evidence has been submitted which demonstrates that 
allergic rhinitis was incurred in active service.  Additional 
medical evidence showing that the veteran continues to have 
allergic rhinitis would not serve to relate that condition to 
his period of active service.  Further, the VCAA includes the 
provision of a medical examination and opinion unless "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement."  However, in the 
absence of competent medical evidence demonstrating or 
diagnosing allergic rhinitis during active service or at any 
time prior to May 1992, there is no factual predicate upon 
which to relate the veteran's current allergic rhinitis to 
his period of active service.  

The Board has also considered the veteran's contentions that 
his allergic rhinitis or a disability manifested by sneezing, 
sinus discomfort, loss of smell, a metallic taste, and nose 
and throat itching, claimed as an undiagnosed illness, are 
due to the demolition of Iraqi weapons at Khamisiyah on March 
10-13, 1991.  However, his private allergists and private and 
VA physicians relate those symptoms (nasal secretions, nasal 
congestion, an erythematous throat, sinus problems, a runny 
nose, persistent drainage, and itching, with swollen, pale 
turbinates) to allergic rhinitis.  Moreover, on July 6, 2001 
(66 Fed. Reg. 35702-35710), the Secretary of Veterans 
Affairs, under the relevant statutory authorities, determined 
that at that time there was no basis for establishing a 
presumption of service connection for any illness suffered by 
Persian Gulf War veterans based on exposure to depleted 
uranium, sarin, pyridostigmine bromide, and certain vaccines.  
The veteran has offered no competent medical evidence 
establishing a link between his current symptomatology and 
his active service in the Persian Gulf War.

Based upon the foregoing, the Board concludes that allergic 
rhinitis or other disease of allergic etiology was not 
manifest during the veteran's initial period of active 
service from October 12, 1978, to May 31, 1979, or during his 
period of active service from November 22, 1990, to March 27, 
1991, in the Southwest Asia theater of operations during the 
Persian Gulf War.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2001);  38 C.F.R. § 3.303(a) (2001).  Further, diseases of 
allergic etiology, including allergic rhinitis, are not 
diseases which may be presumptively service-connected under 
the provisions of  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 1991 & Supp. 2001);  38 C.F.R. §§ 3.307, 3.309(b) 
(2001).  In addition, the Board finds that objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms involving the respiratory system (upper or 
lower), including a disability manifested by sneezing, sinus 
discomfort, loss of smell, a metallic taste, and nose and 
throat itching, claimed as an undiagnosed illness, were not 
manifested by one or more signs or symptoms during the 
veteran's period of active duty in the Southwest Asia theater 
during the Persian Gulf War, and that such symptoms are not 
an undiagnosed illness but have been attributed by private 
physicians and allergists and by VA physicians to his 
diagnosed allergic rhinitis.  Thus, service connection for a 
disability manifested by sneezing, sinus discomfort, loss of 
smell, a metallic taste, and nose and throat itching, claimed 
as an undiagnosed illness, is not warranted.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107;  38 
C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

In reaching the above decisions, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  38 C.F.R. § 3.102 (2001).  

Entitlement to a Rating in Excess of 10 Percent for a Fungus 
Infection of the Neck, Groin, Legs, Feet, and Toenails

I.  The Evidence

A rating decision of January 2001 granted service connection 
for a fungus infection of the neck, groin, legs, feet and 
toenails, evaluated as 10 percent disabling, effective 
October 22, 1999.  The veteran appealed, seeking a rating in 
excess of 10 percent for that disability.  

VA outpatient treatment records, dated in October 1999 
disclosed rashes over the neck and, over the groin diagnosed 
as tinea cruris.  A report of VA general medical examination 
in December 1999 disclosed that his skin was normal.  

VA outpatient treatment records dated in March 2000, noted a 
skin rash about the groin and toes, diagnosed as chronic 
dermatophytosis.  In October 2000, the veteran offered a 
history of a skin rash of the neck, legs, feet and toenails.  
Examination revealed erythematous plaques with a well-defined 
border and scaling of the groin, gluteal crease, and right 
anterior thigh, scaling of the soles of the feet, a greasy 
scale of the ears, posterior neck, and keratosis and 
subungual debris of the toenails, bilaterally, diagnosed as 
tinea corpus, tinea pedis, tinea cruris, with possible 
onychomycosis, and seborrheic dermatitis.  In November 2000, 
thickening and subungual debris of the toenails was noted, 
and the diagnoses were tinea corporis, tinea pedis, tinea 
cruris, and onychomycosis.

A November 2000 report of VA dermatological examination cited 
the veteran's complaints of intermittent rashes over the body 
since returning from Saudi Arabia. Examination disclosed that 
all of the veteran's toes were involved with distal subungual 
debris, with normal proximal regrowth; mild hyperkeratosis of 
the heels, and one 2 mm. patch of xerosis at the right inner 
knee.  His KOH and culture testing were positive.  The 
remainder of his dermatological examination was negative, and 
there were no associated nervous manifestations.  The 
diagnosis was tinea unguium and xerosis, very mild.  Another 
report of VA dermatological examination in December 2000 
cited findings of tinea pedis, tinea cruris, tinea corporis, 
with no current involvement of the groin area, and no 
ulceration, exfoliation, crusting, or associated systemic or 
nervous manifestations.  The diagnosis was onychomycosis.  An 
attachment discussed nail fungus, and tinea pedis, tinea 
cruris, tinea corporis, and ringworm.  

VA outpatient treatment records, dated in January 2001, noted 
that the veteran's tinea pedis, tinea cruris, and tinea 
corporis had cleared, while there was thickening and 
subungual debris of all toenails, diagnosed as intermittent 
tinea cruris and onychomycosis.  

A letter from the veteran's spouse, dated in June 2001, 
stated that the veteran had rashes on his groin, buttocks and 
leg areas, with red bumps and pus and blackened toenails.  

At his hearing held in September 2001, the veteran testified 
that he had a fungus infection located on his feet and 
buttocks, extending to his groin and legs, with thickened, 
blackened and discolored toenails, itching between the toes, 
and a bad odor.  He complained of sores on his body and 
extremities, and difficulty with driving.  

II.  Analysis

Applicable law mandates that when a veteran seeks an original 
or increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded. AB v. 
Brown, 6 Vet. App. 35 (1993).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
§§ 3.321(a), 4.1 (2001).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2001).  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely related.  38 C.F.R. Part 4, 
§ 4.20 (2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. Part 4, § 4.7 (2001).  

This case addresses the assignment of an initial rating 
following an initial award of service connection for the 
disability at issue.  In such cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Tinea corporis, tinea cruris, tinea pedis, dermatophytosis 
and onychomycosis are rated as eczema, and evaluated as 10 
percent disabling when manifested by exfoliation, exudation 
or itching, if on an exposed surface or extensive area; as 30 
percent disabling when manifested by exudation or constant 
itching, extensive lesions, or marked disfigurement; and as 
50 percent disabling when manifested by ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. Part 
4, § 4.118, Diagnostic Codes 7806, 7813, 7819 (2001).

The medical evidence of record shows that the veteran 
experiences an intermittent skin rash involving areas of the 
neck, buttocks, groin, legs, feet, and toenails, and 
diagnosed as tinea corporis, tinea cruris, and tinea pedis 
and dermatophytosis.  There is no competent medical evidence 
showing that the veteran's fungus infections of the skin are 
manifested by exudation or constant itching, extensive 
lesions, or marked disfigurement, as required for a 30 
percent evaluation, or by ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  There have been no objective 
clinical findings of exudation, constant itching, extensive 
lesions, marked disfigurement, systemic or nervous 
manifestations, or exceptionally repugnant manifestations.  
The most recent VA dermatological examinations of the veteran 
in November and December 2000 disclosed that the veteran's 
toes were involved with distal subungual debris, with normal 
proximal regrowth; mild hyperkeratosis of the heels, and one 
2 mm. patch of xerosis at the right inner knee.  His KOH and 
culture testing were positive.  The remainder of his 
dermatological examination was negative, and there were no 
associated nervous manifestations.  The diagnosis was tinea 
unguium and xerosis, very mild.  The December 2000 VA 
dermatological examination in December 2000 cited findings of 
tinea pedis, tinea cruris, tinea corporis, with no current 
involvement of the groin area, and no ulceration, 
exfoliation, crusting, or associated systemic or nervous 
manifestations, and the diagnosis was onychomycosis.  
Further, the most recent VA outpatient dermatological records 
show that the veteran's tinea pedis, tinea cruris, and tinea 
corporis had cleared, while there was thickening and 
subungual debris of all toenails, diagnosed as intermittent 
tinea cruris and onychomycosis.  

Based upon the medical evidence of record, including clinical 
findings on VA dermatological examinations and outpatient 
treatment records, the veteran's service-connected fungus 
infection of the neck, buttocks, groin, legs, feet, and 
toenails, is currently manifested by no more than a mild, 
intermittent skin rash involving areas of the neck, buttocks, 
groin, legs, and feet, diagnosed as tinea corporis, tinea 
cruris, tinea pedis, and dermatophytosis, positive potassium 
hydroxide (KOH) and culture testing, and thickened and 
discolored toenails, with subungual debris, diagnosed as 
onychomycosis, without objective clinical findings of 
exudation or constant itching, extensive lesions, scarring, 
marked disfigurement; ulceration or extensive exfoliation or 
crusting, systemic or nervous manifestations, or 
exceptionally repugnant manifestations.  The only exposed 
area indicated in the medical record is the posterior neck, 
and there are currently no findings of any active involvement 
of the posterior neck area.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that the preponderance of the 
evidence is against an initial rating in excess of the 
currently assigned 10 percent evaluation, at all times during 
the rating period, for a fungus infection of the neck, 
buttocks, groin, legs, feet and toenails.  38 C.F.R. Part4, 
§ 4.118, Diagnostic Code 7806, 7813, 7819 (2001).  Further, 
the medical record does not demonstrate such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular ratings.  38 C.F.R. § 3.321(b) (2001).

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Further, as there has been no 
clinically significant change in the overall disability 
status during the rating period, staged ratings are not 
warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).


Entitlement to a Total Disability Rating Based on 
Unemployability due to Service Connected Disabilities

The veteran also seeks a total disability rating based on 
unemployability due to service connected disabilities. 

The medical and other evidence of record and the information 
provided on the Veteran's Application for Increased 
Compensation Based on Unemployability (VA Form 21-8940) shows 
that the veteran was born on September [redacted], 1961; that he has 
a college education and is currently attending law school; 
and that he has occupational experience as a truck driver and 
dispatcher, gas station and truck stop worker, and long-term 
experience as a law enforcement officer.  Evidence contained 
in the record cites the veteran's statement that he was fired 
from his job as a police officer in 1988 because of problems 
related to drinking and slapping his girlfriend.  The veteran 
has stated that he last worked in May 1999 as a deputy 
sheriff, and that he stopped working due to his service-
connected PTSD.  However, the record shows that the veteran 
was terminated from his employment with the a city police 
department  by action of a city Municipal Fire and Police 
Civil Service Board on July 15, 1999, because of violation of 
departmental rules and regulations following an internal 
investigation.  

Service connection is in effect for PTSD, evaluated as 50 
percent disabling, and for a fungus infection of the neck, 
buttocks, groin, leg, feet, and toenails, currently evaluated 
as 10 percent disabling, and the veteran's combined service-
connected disability rating is 60 percent, effective 
September 1999.  The disabling manifestations of the 
veteran's service-connected fungus infection of the neck, 
buttocks, groin, leg, feet, and toenails have been discussed 
above.

Private treatment records, dated in June 1997, show that the 
veteran was seen for evaluation of an attention deficit 
hyperactivity disorder (ADHD), treated with Ritalin in 
elementary school.  Private treatment records dated from July 
1998 to July 1999 show that he was treated for major 
depression.  

A private hospital summary, dated in July 1999, shows that 
the veteran was admitted with a history of dysthymic 
disorder, attention deficit disorder, and PTSD.  His GAF 
score on admission was currently 30, and 60 for the past 
year.  Mental status examination on admission disclosed that 
he was alert and well-oriented, with appropriate eye contact, 
and a decreased mood and tearfulness.  His judgment as poor, 
by history, and he denied homicidal or suicidal ideation or 
auditory or visual hallucinations.  The diagnostic impression 
was major clinical depression, attention deficit disorder, 
and PTSD.  In a July 1999 letter, the veteran's treating 
psychiatrist stated that he was unable to work at the present 
time.  The veteran remained in the hospital for only four 
days, and at the time of hospital discharge, he was reported 
to be much improved, and stated that he was feeling much 
better.  The Axis I diagnoses at hospital discharge were 
major depression, adjustment disorder with depressed mood, 
ADHD, and PTSD.  His Axis V Global Assessment of Functioning 
(GAF) score was currently 65, and 60 for the past year.  

VA mental health clinic outpatient records, dated from July 
to September 1999, show that the veteran was diagnosed with 
PTSD, ADHD, and major depressive disorder, and treated with 
Prozac.  On mental status examination in July 1999, he was 
moderately depressed and occasionally tearful, but open and 
cooperative, with fair insight and psychological mindedness 
and no evidence of psychosis.  His GAF score was 51.  An 
October 1999 letter from a VA physician stated that the 
veteran was incapable of sustained gainful employment at that 
time, but indicated that he was unable to state when the 
veteran would be able to return to work.  

A report of VA psychiatric examination in December 1999 shows 
that the veteran complained of a depressed mood, anxiety, 
diminished interest in activities, insomnia, chronic fatigue, 
feelings of worthlessness and guilt, occasional thoughts of 
suicide, recurrent and intrusive thoughts, recurrent and 
distressing dreams, intense psychological and physiological 
reaction on exposure to the traumatic event, a feeling of 
detachment and difficulty feeling close to others, but denied 
symptoms of reexperiencing, avoidance, or increased arousal.  
The veteran had recently graduated from college with honors 
and was currently involved in law school.  The veteran 
reported that he had just lost his job, and was going through 
a divorce.  Psychological testing disclosed moderate to 
severe depressive symptoms, while his Combat Exposure Scale 
and Mississippi Scale for PTSD results were quite high, 
particularly in view of his reported duties and experiences 
while in Saudi Arabia.  Results on the MMPI PTSD scale were 
below the cut-off for PTSD.  It was noted that two physicians 
had indicated that the veteran was incapable of maintaining 
gainful employment at that time, and the examining 
psychiatrist questioned that the veteran was able to function 
in law school but not at work, and further questioned his 
purpose in entering law school if he was unable to work.  The 
Axis I diagnoses were major depressive disorder, recurrent 
episodes, moderate; anxiety disorder, not otherwise 
specified; and borderline personality disorder with passive 
aggressive features.  The Axis V GAF score was 49.

A personal hearing was held in July 2000 before an RO Hearing 
Officer.  The veteran testified, in pertinent part, as to his 
inservice stressors and stated that he had been diagnosed 
with PTSD, anxiety, and major depression at the VAMC, 
Shreveport, and the VAMC, Baton Rouge.  He asserted that he 
was unemployable, citing the loss of his job in July 1999 
because of complaints about his behavior.  He related that he 
was currently attending law school through Vocational 
Rehabilitation & Education (VR&E).  A transcript of the 
testimony is of record.

VA mental health clinic outpatient records, dated from 
January 1999 to September 2000, show that the veteran was 
diagnosed with PTSD, ADHD, and major depressive disorder, and 
treated with Prozac.  His GAF score was 51.  In December 
1999, his GAF score was 60, while in January 2000, he 
reported that he was doing better and had successfully 
completed his first year of law school, and his GAF score was 
65.  Entries in January 2000 shows that the veteran reported 
that he was dong well and had passed all his law school 
courses.  Mental status examination revealed that he was 
alert, well-oriented and cooperative, with a constricted 
affect, normal speech, and coherent thought processes.  He 
denied homicidal or suicidal ideation, was not overtly 
psychotic, his judgment and insight were intact, and his GAF 
score was 65.  

In May 2000, the veteran's mental status examination 
disclosed that he was alert, well-oriented and cooperative, 
with a constricted affect, normal speech, and coherent 
thought processes.  He denied homicidal or suicidal ideation, 
was not overtly psychotic, and was capable of handling his 
personal affairs.  His GAF score was 75.  The veteran has 
reported that he joined a law school student study group.  
Records dated in July 2000 show that the veteran was found 
entitled to VA Vocational Rehabilitation & Education (Chapter 
31) benefits for his law school attendance.  In August 2000, 
the veteran was shown to be doing well, and reported that he 
had moved, was engaged and was an expectant father, and in 
September 2000, he reported that he was doing well, and that 
things were going well.  Treatment for PTSD and attention 
deficit disorder was continued.  In November 2000, he 
reported feeling "down" because he had to go to New Orleans 
to take a test in order to take the bar exam.  In March 2001, 
the veteran noted stress at law school, but reported that he 
had gotten married; that he was expecting his second child; 
and that he was pleased with his personal life.  Mental 
status examination revealed that he was alert, well-oriented 
and cooperative, with normal speech and coherent and goal-
directed thoughts, a slightly anxious affect, a normal mood, 
intact judgment and insight.  He was motivated and had a good 
understanding of his illness, and denied homicidal or 
suicidal ideation, was not overtly psychotic, and was capable 
of handling his personal affairs.  Entries dated in June and 
July 2001 show that he was continuing in law school; that he 
was anxious and depressed, but had no homicidal or suicidal 
ideation, was not overtly psychotic, and his insight and 
judgment were intact.  

The Board's review of the evidence shows that on private 
hospital admission in July 1999, the examining psychiatrist 
found that, while the veteran's GAF score was 30 on 
admission, his GAF score for the past year was 60, indicative 
of moderate symptoms or moderate difficulty in social, 
occupational or school functioning.  At the time of hospital 
discharge, the veteran had improved, and his treating 
psychiatrist reported that his GAF score was currently 60.  
While several lower GAF scores were subsequently shown (i.e., 
51, 49), his GAF scores were 60 in December 1999, 65 in 
January 2000 (indicative of some mild symptoms or some 
difficulty in social , occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships), and 75 in May 2000, indicative 
of transient and expectable reactions to psychosocial 
stressors, with no more than slight impairment in social, 
occupational or school functioning.  

While much is made of two letters, dated in July and October 
1999, opining that the veteran was currently incapable of 
working, the Board notes that the July 1999 letter was 
written two days after the veteran was discharged by the same 
psychiatrist with a current GAF score of 60, and 60 for the 
past year, indicative of only some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  The October 1999 letter from a 
VA physician stated that the veteran was incapable of 
sustained gainful employment at that time, but indicated that 
he was unable to state when the veteran would be able to 
return to work.  However, the most recent mental status 
examinations of the veteran disclose that he is alert, well-
oriented and cooperative, with a an occasional constricted, 
anxious, or depressed affect, normal speech, and coherent 
thought processes; that he is without psychosis and 
consistently denies homicidal or suicidal ideation; and that 
his judgment and insight are intact.  The record shows that 
he is attending law school and passing his courses, and that 
he is generally pleased with his life and states that he is 
doing well.  

The General Rating Formula for Mental Disorders, found at 
38 C.F.R. Part 4, § 4.130 (2001) provides that the next 
higher disability rating for PTSD requires a showing of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships will be rated as 70 percent 
disabling.  Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name will be 
rated as 100 percent disabling.  38 C.F.R. Part 4, §  4.130, 
Diagnostic Code 9411 (2001). 

In this case, the evidence shows that the veteran is married 
and successfully attending law school full time; that he 
participates in a law school study group; that his family 
relations are appropriate, and his judgment and insight are 
intact; that his speech is normal, coherent and goal-
directed; that his judgment, thinking and mood are intact and 
appropriate; that he denies homicidal or suicidal ideation; 
and that a progressive improvement in his condition has been 
demonstrated since he was reported to be currently 
unemployable.  There is no competent medical evidence showing 
disorientation to time or place, memory loss, obsessional 
rituals, delusions or hallucinations, near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively.  There are no 
clinical findings of gross impairment in thought processes or 
communication, impaired impulse control, spatial 
disorientation, intermittent inability to perform activities 
of daily living, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or inability to establish and 
maintain effective relationships.  Based upon the foregoing, 
the Board finds that the veteran's PTSD is not productive of 
disabling manifestations sufficient to warrant a rating in 
excess of 50 percent under the provisions of  38 C.F.R. Part 
4, §  4.130, Diagnostic Code 9411 (2001). 

The Board further finds that the veteran's service-connected 
PTSD and fungus infection of the neck, buttocks, groin, legs, 
feet, and toenails are not manifested by unusual or 
exceptional factors such as marked interference with 
employment or frequent periods of hospitalization such as to 
render inapplicable the regular schedular standards.  

A claim for a total rating for compensation purposes based on 
a veteran's contention that he is unable to secure and follow 
a substantially gainful occupation due to service-connected 
disabilities shares the essential characteristics of a claim 
for an increased rating.  See Suttmann v. Brown, 5 Vet. App. 
127, 128 (1993) and Proscelle, 2 Vet. App. 629, 631 (1992).  
As noted previously, VA has no further or unmet duty to 
assist the veteran in developing facts pertinent to this 
claim.  

A disability rating is based primarily upon the average 
impairment in earning capacity, that is, upon the economic or 
industrial handicap which must be overcome, and not from 
individual success in overcoming it.  See 38 C.F.R. § 4.15 
(2001). A total disability will be considered to exist when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total 
disabilities may or may not be permanent.  Total ratings will 
not be assigned, generally, for temporary exacerbations or 
acute infectious diseases, except where specifically 
prescribed by the VA's Schedule for Rating Disabilities 
(Schedule).  

Total ratings are authorized for any disability, or 
combination of disabilities, for which the Schedule 
prescribes a 100 percent evaluation or, with less disability, 
where the requirements of  38 C.F.R. § 4.16 are met.  See  38 
C.F.R. §§ 3.340, 4.15 (2001).  However, if the total rating 
is based on a disability, or combination of disabilities, for 
which the Schedule provides an evaluation of less than 100 
percent, it must be determined that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  See  38 U.S.C.A. § 1155;  
38 C.F.R. § 3.341.  Furthermore, entitlement to individual 
unemployability for compensation must be established solely 
on the basis of impairment arising from service-connected 
disabilities.  See 38 C.F.R. § 3.341(a);  Blackburn v. Brown, 
4 Vet. App. 395, 398 (1993).

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).

In this case, service connection is in effect for PTSD, rated 
as 50 percent disabling; and for a fungus infection of the 
neck, buttocks, groin, leg, feet, and toenails, rated as 10 
percent disabling; and his combined service-connected 
disability rating is 60 percent.  Therefore, it is clear that 
the veteran does not meet the schedular requirements 
necessary for the assignment of a total rating under  38 
C.F.R. § 4.16(a).  See 38 C.F.R. § 4.25 (2001).  Since he 
does not satisfy the percentage requirements of 38 C.F.R. § 
4.16(a), any entitlement to the benefit must be established 
under  38 C.F.R. § 4.16(b).  The issue is whether his 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage.").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board finds that the preponderance of the evidence in 
this case is against a finding that the veteran's service-
connected disabilities render him unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  In addition, the record does not 
establish any factor which takes this case outside the norm.  
The veteran's education and occupational history reflect a 
number of areas of potentially gainful employment, and the 
record shows that he is currently attending law school and 
passing his courses, and that he is generally pleased with 
his life and states that he is doing well.  As noted by a VA 
psychiatrist, the fact that the veteran is attending law 
school suggests that he is not unemployable, and further 
indicates that the veteran himself does not believe that he 
is unemployable.  His success in pursuing a career in law 
through appropriate education, and the finding that his 
training for that purpose is feasible, as shown by his 
receipt of VA VR &E (Chapter 31) educational benefits, 
further militates against a conclusion that the veteran is 
unemployable.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that the preponderance of the 
evidence in this case is against the finding that the veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
Accordingly, that appeal is denied.  



ORDER

Service connection for allergic rhinitis is denied.

Service connection for a disability manifested by sneezing, 
sinus discomfort, loss of smell, a metallic taste, and nose 
and throat itching, claimed as an undiagnosed illness, is 
denied.

Entitlement to a rating in excess of 10 percent for a fungus 
infection of the neck, groin, legs, feet, and toenails is 
denied. 

Entitlement to a total disability rating based on 
unemployability due to service connected disabilities is 
denied. 



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



